       Case: 3:19-cv-00550-bbc Document #: 16 Filed: 04/15/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN

GEORGIANN E. SANDMON,

                   Plaintiff,
       v.
                                                      Case No. 19-cv-550-bbc
ANDREW M. SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul, Commissioner of Social Security against plaintiff

Georgiann E. Sandmon affirming the decision of the Commissioner and dismissing

this case.




      s/ K. Frederickson, Deputy Clerk                           4/15/2020
       Peter Oppeneer, Clerk of Court                               Date
